DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (U.S. Patent No. 8,955,594) in view of June (U.S. Pub. No. 2015/0259990)
Regarding Claim 1, Bell discloses a system for aligning one or more connections between a tubing hanger and a subsea assembly, comprising: 
(a) an orientation spool adaptor (26) having one or more position sensors (82), which generate at least one signal (Bell: Column 5: lines 26-45); 

Bell does not disclose:
(b) an orientation helix disposed inside an inner circumferential surface of the orientation spool adapter; or
(c) an orientation key adapted to couple the orientation and the tubing hanger.
June discloses: (b) an orientation helix (128) disposed inside an inner circumferential surface of the orientation spool adapter; or
(c) an orientation key (126) adapted to couple the orientation helix (128) and the tubing hanger.
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have combined the inventions of June and Bell, as the invention of Bell requires a means to orient the hanger relative to the spool adaptor but does not elaborate on what those means might be. Since the invention of June discloses an orientation helix and key used to orient a casing hanger relative to a spool adaptor, one of ordinary skill in the art would therefore seek out the relevant references and apply them together. 
Regarding Claim 2, Bell and June render obvious the system according to claim 1, wherein the one or more position sensors (82) detect information about the installation of the tubing hanger by generating the at least one signal (Bell: Column 5: lines 26-45).
Regarding Claim 3, Bell and June render obvious the system according to claim 1, wherein the one or more position sensors (82) detect an orientation of the tubing 
Regarding Claim 4, Bell and June render obvious the system according to claim 1, but do not disclose wherein the controller (ROV or via umbilical 76) comprises a user interface for conveying real-time feedback of the at least one signal (Bell: Column 5: lines 26-45). 
Examiner takes official notice that it is old and well known in the art to have real-time feedback from downhole sensors relayed to operators on the surface in order to allow for situational awareness of the status and placement of the downhole tools associated with said sensors. It would therefore have been obvious to have the position data of sensors (80 and 82) relayed to a surface controller in order for surface operators to be aware of the position of the hanger relative to the spool while placing it. 
Regarding Claim 5, Bell and June render obvious the system according to claim 1, the at least one signal (Bell: Column 5: lines 26-45) comprises information about at least one of orientation, location, and speed of the tubing hanger.
Regarding Claim 6, Bell and June render obvious the system according to claim 1, wherein the controller (ROV or via umbilical 76) operates the one or more position sensors (82) to detect the orientation of the tubing hanger.
Regarding Claim 7, Bell and June render obvious the system according to claim I wherein the orientation spool adaptor (26) is connected to a 25wellhead (25) via a wellhead connector (24).
Regarding Claim 8, Bell and June render obvious the system according to claim 1 wherein the one or more connections of the tubing hanger (26) are aligned within a wellhead (25).
Regarding Claim 9, Bell and June render obvious the system according to claim 1 wherein the one or more connections of the tubing hanger (26) are aligned within a horizontal tree (40).
Regarding Claim 10, Bell and June render obvious the system according to claim 1, but do not disclose wherein the one or more position sensors (82) comprise one or more optical sensors, however inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute an optical sensor for the another sensor capable of relaying positional data.
Regarding Claim 11, Bell and June render obvious the system according to claim 1, wherein the tubing hanger (26) comprises a tubing hanger (26) running tool and the orientation key (126) further comprises one or more complementary components (134) to the orientation helix (128) and is attached to the tubing hanger (26) running tool.
Regarding Claim 12, Bell discloses a method for aligning one or more connections of a tubing hanger (26) and a subsea assembly, comprising: 
(a) lowering the tubing hanger (26) downhole; 
15(c) obtaining information about the tubing hanger (26) using at least one signal (Bell: Column 5: lines 26-45) generated by at least one position sensor; and (d) rotating the tubing hanger (26) to a position defined by the at least one position sensor.

(b) coupling the tubing hanger (26) to an orientation helix, wherein the orientation helix is coupled to an orientation spool adapter; or 
Using the orientation helix until the one or more connections of the tubing hanger (26) are oriented.
June discloses (b) coupling the tubing hanger (120) to an orientation helix (128), wherein the orientation helix (128) is coupled to an orientation spool adapter; and 
Using the orientation helix (128) until the one or more connections of the tubing hanger (120) are oriented.
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have combined the inventions of June and Bell, as the invention of Bell requires a means to orient the hanger relative to the spool adaptor but does not elaborate on what those means might be. Since the invention of June discloses an orientation helix and key used to orient a casing hanger relative to a spool adaptor, one of ordinary skill in the art would therefore seek out the relevant references and apply them together. 
Regarding Claim 13, Bell and June render obvious the method of claim 12 further comprising connecting the orientation spool adaptor (26) to a wellhead (25) via a wellhead connector (24).
Regarding Claim 14, Bell and June render obvious the method of claim 12, but does not disclose further comprising sending real-time feedback of the obtained information about the tubing hanger (26) to a controller (ROV or via umbilical 76). 

Regarding Claim 15, Bell and June render obvious the method of claim 12 further comprising obtaining information about at least one of 25orientation, location, and speed of the tubing hanger (26).
Regarding Claim 16, Bell and June render obvious the method of claim 12 further comprising obtaining information about a rotational orientation of the tubing hanger (26).
Regarding Claim 17, Bell and June render obvious the method of claim 12 but does not disclose further comprising calibrating the at least one position sensor before lowering the tubing hanger (26) downhole. 
Examiner takes official notice that it is old and well known in the art ensure that sensors to be employed in a downhole environment are operating correctly prior to placing them within said downhole environment in order to allow for repair or replacement if said sensors are defective in order to prevent the expense of retrieval should they be found to be defective after deployment. 
Regarding Claim 18, Bell and June render obvious the method of claim 12 further comprising calibrating the at least one position sensor to the position defined by the at least one position sensor, allowing for at least one of a flowline, line (32), jumper, 
Regarding Claim 19, Bell and June render obvious the method of claim 12 wherein rotating the tubing hanger (26) to the defined position 10comprises, orienting the tubing hanger (26) in a wellhead (25).
Regarding Claim 20, Bell and June render obvious the method of claim 12 wherein rotating the tubing hanger (26) to the defined position comprises, orienting the tubing hanger (26) in a horizontal tree (40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679